Citation Nr: 1456148	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  This case was remanded by the Board in March 2014 for additional development.

The Board notes that in a July 2014 statement, the Veteran's representative requested that the Veteran be scheduled for a hearing "so that he can offer further evidence in the form of his testimony."  However, the Veteran has already testified at a hearing before the Board in October 2012, at which time the Veteran's representative was present.  The Veteran has a right to "[a] hearing on appeal" before the Board, therefore, the Board finds that due process has been satisfied by the prior hearing.  38 C.F.R. § 20.700(a) (2014) (emphasis added).  The Veteran's representative did not provide any explanation as to why the October 2012 hearing was not adequate and, as discussed below, the Board finds that the October 2012 hearing was adequate.  The Veteran has been free to submit any new testamentary evidence that he has to the Board in the form of written statements.  Despite this option, the Veteran has not submitted any evidentiary statements to VA since the July 2014 letter from his representative.  Accordingly, the Board finds that it is not necessary to provide the Veteran with an opportunity for an additional hearing.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, stiffness, crepitus, sleep impairment, slight weakness, and limitation of motion to, at most, 104 degrees of flexion and 0 degrees of extension.

2.  The medical evidence of record shows that the Veteran's left knee disability is manifested by pain, stiffness, crepitus, sleep impairment, slight weakness, and limitation of motion to, at most, 104 degrees of flexion and 0 degrees of extension.

3.  The Veteran failed to report for a scheduled VA examination in June 2014 pertaining to his reopened claim of entitlement to service connection for a psychiatric disorder, and he has not shown good cause for that failure to report.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

3.  Service connection is not warranted for a psychiatric disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Specifically, the Veteran was notified in a letter dated in April 2009.  As such, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran was provided an opportunity to set forth his contentions at a hearing before the Board in October 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or member of the Board who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Additionally, in March 2014, the Board remanded the above issues for further development, to include obtaining records and a new examination.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained and actions were taken accordingly.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not specifically explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the RO did not assign a higher schedular disability rating, the Board finds that any such failure was harmless, as this information was subsequently provided to the Veteran in the June 2014 SSOC.  See Leavey v. McDonald, 
12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014).  In addition, while the undersigned did not discuss the components of extraschedular consideration, as discussed below extraschedular consideration is not at issue in this case.  As such, the Board finds that, consistent with Bryant and Leavey, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

The Board also finds that the duty to assist has been satisfied.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran's claims were remanded by the Board in March 2014.  In accordance with the remand instructions, additional VA medical records, private medical records, and service personnel records were obtained.  The Veteran was provided with an additional VA medical examination to document the severity of his bilateral knee symptoms.  The examination report provided is sufficiently thorough so as to allow the Board to determine the severity of the knee disabilities on appeal.  The Veteran was also scheduled for a VA medical examination with respect to his psychiatric disorder claim.  A May 14, 2014, letter informed that Veteran that this examination was going to be scheduled, and informed him that failing to report for a VA examination without good cause may result in denial of the claim.  The evidence shows that the Veteran was scheduled for a VA psychiatric examination on May 29, 2014, but cancelled that appointment and asked for it to be rescheduled for June 2, 2014.  The examination was subsequently rescheduled for June 2, 2014, but the Veteran failed to report for the examination.  An additional examination was then scheduled for June 3, 2014, but the Veteran cancelled this appointment as well.  The Board notes that there is evidence of record that the VA medical center may not have had the correct address for the Veteran at some unknown point in time.  However, the Veteran actively attended his May 20, 2014, VA knees examination and then called in advance to cancel his May 29, 2014, VA psychiatric examination appointment.  This demonstrates that the Veteran did receive notice of the appointments, regardless of the address to which the notice was sent.  As such, the evidence demonstrates that the Veteran was provided with notice of his VA psychiatric examinations in a proper manner.  The Veteran has not claimed that he did not receive any such notice and, as such, the presumption of regularity attaches and has not been rebutted.  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011); Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  The Veteran has not claimed that he had good cause for failing to report to the June 2, 2014, examination, nor has he since requested to have that examination rescheduled.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with its March 2014 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's bilateral knee claims are based on the assignment of initial evaluations following initial awards of service connection for patellofemoral syndrome of each knee.  As such, evidence contemporaneous with the claims and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.

Service connection for patellofemoral syndrome of the right and left knees was granted by a March 2010 rating decision and 10 percent ratings were assigned for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, effective March 29, 2009.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and limitation of flexion of the leg, under Diagnostic Code 5260, was a residual condition.

In an October 2008 VA outpatient medical report, the Veteran complained of bilateral knee pain at a level of 8 on a scale from 1 to 10.  The assessment included osteoarthritis of both knees.

An October 2009 VA outpatient medical report stated that, on observation, there was bilateral knee pain with a normal examination and slight crepitus.

In a November 2009 VA radiographic report, the Veteran complained of pain in both knees with kneeling, scooching, climbing stairs, and resting.  On x-ray examination, the joint space was mildly diminished on the left and moderately diminished on the right.  No other abnormalities were noted.

A November 2009 VA orthopedic surgery consultation report stated that the Veteran had been referred for bilateral knee pain.  He complained of daily knee pain which was increasing in severity and occasional swelling.  The Veteran denied giving out and stated that walking was limited to 30 minutes at a time.  On objective examination, the Veteran's stated pain was 7, but his observed pain was 2.  His gait was normal and he had bilateral knee range of motion to 130 degrees of flexion and 0 degrees of extension.  Stress testing was normal, the Veteran's knees were stable, and there was no patellar pain, apprehension, or crepitus.  McMurray's signs were negative, and there was no warmth, effusion, or swelling.  The Veteran was able to squat and there was no tenderness in the left knee, though there was mild tenderness of the right medial joint line on palpation.  The report stated that x-ray examination showed normal knees.  The assessment was bilateral knee pain of unknown etiology.

In a February 2010 VA joints examination report, the Veteran denied experiencing deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed, dislocation, subluxation, locking, and effusions.  He did report experiencing pain and tenderness.  He stated that he experienced moderate flare-ups every one to two months which lasted one to days per flare-up, producing moderate functional impairment.  The Veteran was able to stand for 3 to 8 hours per day with only short rest periods, and walk 1 to 3 miles.  On physical examination, his gait was normal and he had bilateral knee ranges of motion to 120 degrees of flexion and 0 degrees of extension, with no additional loss of motion due to pain.  The diagnosis was patellofemoral syndrome of the bilateral knees, which caused decreased mobility, problems with lifting and carrying, and pain.  The disability had a moderate impact on chores, shopping, and exercise, but no impact on any other usual daily activity.

In a January 2012 private medical report, the Veteran complained of pain and functional problems with his knees, as well as occasional giving out and swelling.  On examination, the Veteran had normal knee range of motion and no instability was noted.

In a second January 2012 private medical report, the Veteran complained of bilateral knee pain, clicking, and popping.  He reported that he walked about a mile each day and that his knees gave out at times, but did not result in falling.  He reported experiencing sleep impairment due to pain.  On objective examination, there was moderate tenderness to palpation around the bilateral patella.  The Veteran had right knee range of motion to 104 degrees of flexion, with pain, and 0 degrees of extension.  He had left knee range of motion to 105 degrees of flexion, with pain, and 0 degrees of extension.  Bilaterally, the Veteran had normal quadriceps strength with mild pain and slightly reduced hamstring strength with moderate pain.  There was bilateral hamstring tightness, but all testing for laxity or ligamentous tears were negative.  The assessment was patella femoral chondrosis of the bilateral knees, with some decreased flexibility, significant pain, and mild hamstring weakness.  The Veteran began physical therapy, which he continued until March 2012.

In a June 2012 private medical report, the Veteran complained of bilateral knee pain and difficulty sleeping.  He stated that he had difficulty going up and down stairs.  On objective examination, the Veteran had right knee range of motion to 
132 degrees of flexion and 0 degrees of extension.  He had left knee range of motion to 130 degrees of flexion and 0 degrees of extension.  Bilaterally, the Veteran had normal strength on extension, and slightly reduced strength on flexion.  There was tenderness to palpation over the patellar tendons and the medial aspect of the patella.  All stress and laxity testing was negative.  The Veteran resumed physical therapy, which he continued until August 2012.

In an October 2012 hearing before the Board, the Veteran reported experiencing pain which resulted in sleep impairment.  He stated he wore knee braces and played golf twice a week, but had difficulties with uneven surfaces and had to go up them sideways.  The Veteran reported that he could walk half a mile and took medication for the pain.  He also reported experiencing swelling.

In a November 2012 private medical report, the Veteran complained of bilateral knee pain which increased in the evening.  On physical examination, the Veteran was able to perform a full squat to 150 degrees, but with pain.  There was no effusion or instability, bilaterally.  Right knee range of motion was to 143 degrees of flexion and 0 degrees of extension.  Left knee range of motion was to 146 degrees of flexion and 0 degrees of extension.  There was crepitation and clicking.  The diagnosis was chronic patellofemoral pain with chondromalacic changes of the bilateral knees.  The physician stated that the Veteran "meets the criteria of 5.57 [sic] Knee other impairment with chronic patellofemoral chondromalacia change of moderate severity with 20% right and 20% left rating."  The examiner stated that the Veteran was disabled for employment by reason of a combination of his knee and psychiatric disorders.

A March 2013 VA mental health note stated that the Veteran had a part-time job driving cars once a week from an auction to the dealer and was more active that winter, though he only went ice fishing a couple of times.  In a June 2013 VA mental health note, the Veteran reported that he had a part-time job and had been golfing and fishing.  In a September 2013 VA mental health note, the Veteran reported that he had a part-time job and enjoyed golfing and fishing.

In a January 2014 VA mental health note, the Veteran reported that he continued his part-time job relocating automobiles, which kept him busy and he had no time for fishing so far that season.  In a February 2014 VA telephone note, the Veteran reported that he stepped in a pot hole the previous night and broke his right tibia, which had been put in a half cast splint with bandages.

A May 2014 VA joints examination report gave a diagnosis of bilateral patellofemoral syndrome.  The Veteran reported constant bilateral knee pain which was worse at night and sometimes woke him up.  He stated that he experienced flare-ups which increased the level of pain but did not cause additional limitation.  On physical examination, the Veteran had bilateral knee ranges of motion to 140 degrees of flexion and 0 degrees of extension, reduced to 110 degrees of flexion after repetitive-use testing.  There was tenderness to palpation, bilaterally, but the Veteran had normal strength and stability on all testing.  There was no recurrent subluxation or dislocation, tibial impairment, fibular impairment, or meniscal conditions.  The Veteran had not undergone any knee surgery.  The examiner stated that the Veteran's knee disorder did not impact his ability to work.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The medical evidence of record shows that the Veteran's bilateral knee disabilities are manifested by pain, stiffness, crepitus, sleep impairment, slight weakness, and limitation of motion to, at most, 104 degrees of flexion and 0 degrees of extension.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either the right or left knee under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, separate ratings for limitation of flexion and extension are not warranted in either knee, as the record does not show that the Veteran's right and left knee ranges of motion have ever been limited to a compensable degree in either flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-04 (2004).

The Veteran has reported bilateral knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the February 2010 and May 2014 VA joints examination reports specifically measured the Veteran's painless range of motion.  There is no evidence of record which indicates that the Veteran's right or left knee pain ever limited either knee range of motion to 45 degrees of flexion or 10 degrees of extension.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 10 percent for the Veteran's right or left knee disorders.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's right and left knees have never been ankylosed, there was no malunion or nonunion of either tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2014); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  The record shows that an October 2008 VA outpatient medical report included an assessment of osteoarthritis.  However, this finding was not confirmed by subsequent x-ray examination in November 2009.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  In addition, even if arthritis has been diagnosed based on x-ray examination, such findings, combined with the limitation of motion elicited, would warrant no more than a 
10 percent rating under  38 C.F.R §§ 4.45, 4.71a, Diagnostic Code 5003.  Accordingly, an initial rating in excess of 10 percent is not warranted for either knee under this diagnostic code.

Furthermore, a separate rating for instability is not warranted for the right or left knee, as the medical evidence of record does not show recurrent subluxation or lateral instability.  The Veteran has repeatedly stated that he experiences giving way and instability, but no subluxation or instability been found on objective physical examination.  See November 2009 VA orthopedic consultation report, January 2012 private reports, June 2012 private report, May 2014 VA examination report.   Therefore, the Board finds that the physical examinations reports, to include specific objective tests for instability, prepared by health care professionals carry more weight than the Veteran's lay statements in this regard.  As such, the preponderance of the evidence of record demonstrates that any subluxation or lateral instability the Veteran experiences is sufficiently rare as to not warrant characterization as recurrent.  

The Board also notes that in November 2012 a private physician stated that the Veteran "meets the criteria of 5.57 [sic] Knee other impairment with chronic patellofemoral chondromalacia change of moderate severity with 20% right and 20% left rating."  The Board infers that the physician was referring to 20 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, such a rating is only contemplated for knee impairment which results in recurrent subluxation or lateral instability which, as noted above, the objective testing has revealed that Veteran does not have.  Indeed the same physician stated in the same medical report that the Veteran did not have instability in either knee.  Accordingly, when viewing the evidence in total, the Board finds that a separate rating for instability or subluxation is not warranted for either of the Veteran's service-connected right or left knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evidence of record shows that the Veteran has also been found to have occasional decreases in some lower extremity muscle strength.  The Board has thus considered whether a separate rating is warranted under 38 C.F.R. § 4.73 for muscle injuries.  However, the medical evidence of record does not demonstrate that the Veteran's muscle weakness has any functional effect other than restricted range of motion.  As the Veteran is already receiving compensation for loss of flexion of each knee, providing a separate evaluation for the same symptom under 38 C.F.R. § 4.73 would result in pyramiding.  38 C.F.R. § 4.14 (2014).

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right and left knee symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned ratings would be warranted for either knee under any diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2014) (stating that raters are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws regulations governing disability compensation and pension).

Finally, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his right and left knee disabilities inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's right and left knee disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which are found by the Board to specifically contemplate the majority of the Veteran's symptomatology.  The medical evidence of record shows that the Veteran's bilateral knee disabilities are manifested by pain, stiffness, crepitus, sleep impairment, slight weakness, and limitation of motion to, at most, 104 degrees of flexion and 0 degrees of extension.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that most of the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his right and left knee disorders.  Ratings in excess of the currently assigned rating are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  While the rating schedule does not contemplate sleep impairment, there is no evidence of record that such sleep impairment, or indeed any knee disability, causes frequent hospitalization or marked interference with employment.  The Veteran has not required frequent hospitalization for his knee disability, and he remains able to golf, fish, and drive cars part-time.  Accordingly, the evidence shows that the Veteran's right and left knee disabilities do not impact his earning capacity beyond the average impairment already contemplated by the currently assigned ratings.  VAOGCPREC 06-96 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's patellofemoral syndrome of the right and left knees does not meet the criteria for initial ratings in excess of 10 percent.  Therefore, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Psychiatric Disorder

For the current appeal, the Veteran's claim of entitlement to service connection for a psychiatric disorder was denied by a June 2009 rating decision which denied the Veteran's petition to reopen this previously denied issue of entitlement to service connection for schizoaffective disorder.  In March 2014, the Board reopened this claim and remanded it so that the Veteran could be provided with a VA medical examination.  As discussed above, the evidence of record shows that the Veteran failed to report for that examination on June 2, 2014.

When a claimant fails to report for an examination schedules in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  As the Veteran failed to report for a VA examination in conjunction with a reopened claim for benefits, the claim cannot be granted.  See Kyhn v. Shinseki, 23 Vet. App. 335, 342-43 (2010), overruled on other grounds by 716 F.3d 572 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.655(b) compelled the Board to deny the appellant's reopened claim for failure to report for his scheduled examination).


ORDER

An initial rating in excess of 10 percent for patellofemoral syndrome, right knee, is denied.

An initial rating in excess of 10 percent for patellofemoral syndrome, left knee, is denied.

Service connection for a psychiatric disorder is denied.


REMAND

The evidence of record shows that the November 2012 private medical report stated that the Veteran was disabled for employment by reason of a combination of his knee and psychiatric disorders.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 454-55.  As the AOJ has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the AOJ for initial adjudication.


Accordingly, the case is REMANDED for the following action:

After conducting any necessary development, adjudicate of the claim of entitlement to TDIU and send the Veteran and his representative either a statement of the case or supplemental statement of the case.  If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from securing or following a substantially gainful occupation, refer the claim to the Director, Compensation Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


